Citation Nr: 0104168	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  00-01 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for allergic rhinitis 
with obstruction of the left side.  

3.  Entitlement to a rating in excess of 20 percent for 
service-connected status post splenectomy and tail of the 
pancreas removed with residual of fatty food malabsorption, 
status post operative laparotomy, from the initial grant of 
service connection.  

4.  Entitlement to a rating in excess of 20 percent for 
service-connected status post gunshot wound to the chest and 
abdomen with residuals of pain and lobectomy of the left 
lung, from the initial grant of service connection.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had unverified service from August 1979 to 
February 1992.  


REMAND

On a VA Form 9, received in November 1999, the veteran 
checked the box indicating that he wished to appear at a 
hearing before a member of the Board at the RO.  

In February 2000, the RO issued a letter to the veteran 
requesting that he clarify whether he still wanted a hearing 
and, if so, whether he wanted the hearing held in Washington, 
D.C., a Travel Board hearing at the RO, or a videoconference 
hearing.  The veteran was also informed that if he did not 
respond, the RO would assume that he wanted a hearing before 
the Board at the Regional Office.  No reply has been received 
from the veteran, nor does the record indicate that a Travel 
Board hearing was held.  

Additionally, by rating action in October 1999, the RO, in 
part, denied service connection for pneumonia secondary to 
service-connected status post splenectomy and tail of the 
pancreas removed with residual of fatty food malabsorption, 
status post operative laparotomy.  A notice of disagreement 
to this issue was received in November 1999.  However, the 
veteran and his representative have not been provided with a 
Statement of the Case (SOC) as required by 38 C.F.R. § 19.26 
(2000).  

In light of the above, this case must be REMANDED to the RO 
for the following:  

1.  The veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board of Veterans' Appeals.  

2.  The RO should issue the veteran a 
Statement of the Case on the issue of 
service connection for pneumonia 
secondary to service-connected status 
post splenectomy and tail of the pancreas 
removed with residual of fatty food 
malabsorption, status post operative 
laparotomy.  The veteran should be 
notified of the need to file a timely 
substantive appeal to this issue should 
he wish the Board to address this matter.  

By this REMAND, the Board intimates no opinion; either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


